     Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 1 of 20



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
JOHN CHRISTOPHER WOJTASZEK    :        Civ. No. 3:19CV01601(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :        June 11, 2020
                              :
------------------------------x

                       RULING ON CROSS MOTIONS

     Plaintiff John Christopher Wojtaszek (“plaintiff”), brings

this appeal under §205(g) of the Social Security Act (the

“Act”), as amended, 42 U.S.C. §405(g), seeking review of a final

decision by the Commissioner of the Social Security

Administration (the “Commissioner” or “defendant”) denying his

application for Supplemental Security Income (“SSI”). Plaintiff

has moved to reverse the Commissioner’s decision, “or, in the

alternative, to reverse and remand the cause for rehearing.”

Doc. #20 at 1. Defendant has filed a cross-motion seeking an

Order remanding to the Commissioner for rehearing [Doc. #21], to

which plaintiff has filed a response, [Doc. #22]. On May 29,

2020, the Court held oral argument on the parties’ cross

motions. [Docs. #23, #26].1


1 At oral argument, plaintiff argued that this matter could be
decided at step three and remanded solely for an award of
benefits. However, absent a reversal and award of benefits on
                                   1
     Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 2 of 20



    For the reasons set forth below, plaintiff’s Motion to

Reverse the Decision of the Commissioner and/or to Remand to the

Commissioner [Doc. #20] is GRANTED, in part, to the extent

plaintiff seeks a remand for further administrative proceedings.

Defendant’s Motion for an Order Remanding the Decision of the

Commissioner [Doc. #21] is GRANTED, as follows.

    The Court remands this matter to the Commissioner for

further administrative proceedings. An Administrative Law Judge

will conduct a new hearing, at which he or she will accept new

evidence, including additional medical opinion evidence if

necessary. The ALJ will re-weigh the medical opinion evidence of

record. The ALJ will consider each of the errors claimed by

plaintiff in his motion to reverse and/or remand, including the

materiality of his substance use disorders. The ALJ will

thereafter issue a new decision.




that basis, plaintiff alternatively argued that there are other
errors that would warrant a remand for further administrative
proceedings. See Docs. #20-1, #22. Defendant concedes that the
ALJ erred at step two by failing to consider plaintiff’s
cervical spine impairments. Although in his motion defendant
contends that the ALJ did not err with respect to the drug and
alcohol abuse (“DAA”) materiality decision, see Doc. #21-1 at 6-
11, at oral argument, defendant stated that he does not take any
position with respect to plaintiff’s other claims of error.

                                   2
      Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 3 of 20



I.    PROCEDURAL HISTORY

      Plaintiff filed an application for SSI on August 26, 2016,

alleging disability beginning on June 1, 2011.2 See Certified

Transcript of the Administrative Record, Doc. #18, compiled on

July 29, 2019, (hereinafter, collectively, “Tr.”) at 193-201.

Plaintiff’s application was denied initially on February 24,

2017, see Tr. 109-12, and upon reconsideration on June 29, 2017.

See Tr. 117-19.

      On April 20, 2018, plaintiff, represented by Attorney

Dennis G. Ciccarillo, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Michael McKenna. See generally

Tr. 49-80. On September 12, 2018, the ALJ issued an unfavorable

decision. See Tr. 8-29. On September 6, 2019, the Appeals

Council denied plaintiff’s request for review, thereby making

the ALJ’s September 12, 2018, decision the final decision of the

Commissioner. See Tr. 1-5. The case is now ripe for review under

42 U.S.C. §405(g).

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide



2 The SSI application and the ALJ’s decision reflect different
onset dates. Compare Tr. 11 (ALJ decision noting alleged onset
date of September 5, 2011), with Tr. 193 (SSI application noting
alleged onset date of June 1, 2011). Because the onset date does
not figure into the Court’s discussion, the Court refers to the
onset date alleged in the SSI application.
                                    3
     Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 4 of 20



whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). Substantial

evidence is evidence that a reasonable mind would accept as

adequate to support a conclusion; it is more than a “mere

scintilla.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). The reviewing court’s responsibility is to ensure that

a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

                                   4
     Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 5 of 20



deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

                                   5
     Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 6 of 20



substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that he is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); 20 C.F.R. §416.920(c) (requiring that the

impairment “significantly limit[] ... physical or mental ability

to do basic work activities” to be considered “severe”

(alterations added)).




                                   6
      Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 7 of 20



      There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §416.920. In the Second

Circuit, the test is described as follows:

      First, the Secretary considers whether the claimant is
      currently engaged in substantial gainful activity. If
      [s]he is not, the Secretary next considers whether the
      claimant has a “severe impairment” which significantly
      limits [her] physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment,
      the third inquiry is whether, based solely on medical
      evidence, the claimant has an impairment which is listed
      in Appendix 1 of the regulations. If the claimant has
      such an impairment, the Secretary will consider [her]
      disabled without considering vocational factors such as
      age, education, and work experience; the Secretary
      presumes that a claimant who is afflicted with a “listed”
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, [s]he has the residual functional
      capacity to perform [her] past work. Finally, if the
      claimant is unable to perform [her] past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to


                                    7
     Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 8 of 20



the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (alteration added); Poupore v. Astrue, 566 F.3d 303,

306 (2d Cir. 2009) (per curiam). The residual functional

capacity (“RFC”) is what a person is still capable of doing

despite limitations resulting from his physical and mental

impairments. See 20 C.F.R. §416.945(a)(1).

    “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be

broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

    However, “[w]hen there is medical evidence of an

applicant’s drug or alcohol abuse, the ‘disability’ inquiry does

not end with the five-step analysis.” Cage v. Comm’r of Soc.

Sec., 692 F.3d 118, 123 (2d Cir. 2012) (citing 20 C.F.R.

                                   8
       Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 9 of 20



§416.935(a)). If the claimant is found disabled, the decision-

maker must then determine whether “alcoholism or drug addiction”

is a “contributing factor material” to the disability

determination, 42 U.S.C. §1382c(a)(3)(J), and whether the

claimant would still be disabled if he stopped using drugs or

alcohol, see 20 C.F.R. §416.935(b)(1). The claimant “bears the

burden of proving that h[is] [substance abuse] is not material

to the determination that []he is disabled.” Cage, 692 F.3d at

123.

IV.    THE ALJ’S DECISION

       The ALJ concluded that plaintiff’s impairments met the

criteria for Listing 12.04 and that he was in fact, disabled,

but that his substance use disorders were a contributing factor

material to that finding, and, therefore, plaintiff was not

“disabled” under the Act. See Tr. 11, Tr. 24. At step one, the

ALJ found that plaintiff had not engaged in substantial gainful

activity since the application date of August 16, 2016. See Tr.

13.3 At step two, the ALJ found that plaintiff had the severe

impairments of “major depressive disorder, anxiety disorder,

alcohol use disorder, cocaine use disorder, opioid use disorder,




3 There is a discrepancy between the application date referenced
in the ALJ’s decision and the Application Summary of record.
Compare Tr. 13, with Tr. 193. The Court does not resolve this
discrepancy given that this matter will be remanded for further
administrative proceedings.
                                     9
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 10 of 20



[and] cannabis use disorder[.]” Tr. 13. The ALJ found

plaintiff’s hypertension, hepatitis C, and low back pain to be

non-severe impairments. See Tr. 14.

    At step three, the ALJ determined that plaintiff’s mental

impairments, including plaintiff’s “substance use disorders,”

met the requirements of Listing 12.04 (affective disorders) of

20 C.F.R. Pt. 404, Subpt. P, App. 1. See Tr. 14-16. The ALJ went

on to find, however, that if plaintiff “stopped the substance

use,” he would not have an impairment, or combination of

impairments, that meets or medically equals any of the listings.

Tr. 17.

    The ALJ next found that if plaintiff “stopped the substance

use, [he] would have the [RFC} to perform a full range of work

at all exertional levels but with the following non-exertional

limitations: he can perform simple, routine tasks.” Tr. 18. At

step four, the ALJ concluded that if plaintiff “stopped the

substance use, [he] would be able to perform past relevant work

as construction worker II and metalizer.” Tr. 22. Ultimately,

the ALJ found plaintiff not disabled because his substance use

disorder was a contributing factor material to the disability

determination, concluding: “Because the substance use disorder

is a contributing factor material to the determination of

disability, the claimant has not been disabled within the

meaning of the Social Security Act at any time from the date the

                                  10
      Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 11 of 20



application was filed through the date of this decision.” Tr.

24.

V.    DISCUSSION

      Plaintiff timely filed this action for review and moves to

reverse the decision of the Commissioner and remand for an award

benefits, or in the alternative, to reverse and remand the cause

for further administrative proceedings. See Doc. #20 at 1.

Plaintiff asserts that the Court should reverse this matter and

remand for a calculation of benefits because his mental

impairments meet a listing and substantial evidence does not

support the ALJ’s materiality analysis. See Doc. #20-1 at 2-16.

      Alternatively, plaintiff seeks a remand for further

administrative proceedings based on the ALJ’s alleged errors at

steps two and four. See generally id. at 16-21. Specifically,

plaintiff contends that the ALJ erred by failing to identify his

degenerative disc disease and spinal stenosis of the cervical

spine as severe impairments. See id. at. 16-18. Plaintiff also

asserts that the ALJ failed to account for all of his

limitations in the RFC, and therefore, the step four findings

are not supported by substantial evidence. See id. at 18-20.

      In response to plaintiff’s motion, defendant has filed a

motion for an order remanding the matter to the Commissioner.

[Doc. #21]. Defendant concedes that the ALJ erred at step two,

and therefore submits that “this case should be remanded for

                                    11
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 12 of 20



further proceedings, rather than remanded for calculation of

benefits.” Doc. #21-1 at 2. Defendant “agrees with Plaintiff’s

contention that remand for further proceedings is warranted,

giving Plaintiff the opportunity to attend an additional hearing

and for the issuance of a new decision.” Id. at 4. Defendant

does not agree, however, that the ALJ erred in his materiality

analysis regarding substance abuse. See id. at 5-11. In

response, plaintiff asserts, in pertinent part, that the

decision of the Commissioner “should be reversed and remanded

for calculation of benefits based on his conditions meeting

Listing 12.04 and the absence of evidence that DAA is material.”

Doc. #22 at 6.

    Accordingly, the Court must determine whether to remand

this matter for a calculation of benefits, or for further

administrative proceedings.

    A. Applicable Law

    Reversal with a remand solely for a calculation of benefits

is an appropriate remedy only where “the record provides

persuasive evidence of total disability that renders any further

proceedings pointless.” Stacey v. Comm’r of Soc. Sec. Admin.,

799 F. App’x 7, 11 (2d Cir. 2020) (citation and quotation marks

omitted); see also Munford v. Apfel, No. 97CV05270(HB), 1998 WL

684836, at *2 (S.D.N.Y. Sept. 30, 1998) (“[T]he determination of

whether a remand would serve no purpose is a forward-looking

                                  12
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 13 of 20



analysis. That is, the district court evaluates whether it would

be pointless to remand a case since the totality of evidence the

ALJ will consider suggests only one result.”).

    “In deciding whether a remand is the proper remedy, we have

stated that where the administrative record contains gaps,

remand to the Commissioner for further development of the

evidence is appropriate. That is, when further findings would so

plainly help to assure the proper disposition of the claim, we

believe that remand is particularly appropriate.” Butts v.

Barnhart, 388 F.3d 377, 385 (2d Cir. 2004) (citations and

quotation marks omitted). Accordingly, “[a] court should order

payment of benefits only where the record contains persuasive

proof of disability and remand for further evidentiary

proceedings would serve no further purpose.” Talanker v.

Barnhart, 487 F. Supp. 2d 149, 160 (E.D.N.Y. 2007) (citation and

quotation marks omitted)).

    B. Analysis

    Plaintiff asserts that this matter should be reversed and

remanded for a calculation of benefits because “his conditions

meet[] Listing 12.04 and” there is an “absence of evidence that

DAA is material.” Doc. #22; see also Doc. #20-1 at 4. In support

of that argument, plaintiff contends, inter alia, that the ALJ

erred by assigning great weight to the opinion of non-examining

medical consultant Dr. Chukwuemeka Efobi, and by assigning

                                  13
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 14 of 20



partial weight to the opinion of consulting examiner Dr. Marc

Hillbrand. See Doc. #20-1 at 5-11, 15-16.

    “[T]he claimant bears the burden of proving that [his] DAA

is not material to the determination that [he] is disabled.”

Cage, 692 F.3d at 123. DAA is material to a disability if the

ALJ would not “find [the plaintiff] disabled if [the plaintiff]

stopped using drugs or alcohol.” 20 C.F.R. §416.935(b)(1)

(alterations added). “To support a finding that DAA is material

[in the setting of a co-occurring mental disorder], [the

Commissioner] must have evidence in the case record that

establishes that a claimant with a co-occurring mental

disorder(s) would not be disabled in the absence of DAA.” Social

Security Ruling (“SSR”) 13-02P, 2013 WL 621536, at *9 (S.S.A.

Feb. 20, 2013) (alterations added). DAA will be found not

material where “the evidence does not establish that the

[plaintiff’s] co-occurring mental disorder(s) would improve to

the point of nondisability in the absence of DAA.” Id.

(alterations added). In considering whether DAA is material, the

ALJ considers periods of abstinence, including the length of

those periods and when they occurred. See id. at *12.

    The only dispute between the parties is whether this matter

should be remanded for a new hearing, or remanded solely for an

award of benefits. The question now before the Court, therefore,

is whether “the record provides persuasive evidence of total

                                  14
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 15 of 20



disability that renders any further proceedings pointless.”

Stacey, 799 F. App’x at 11. Plaintiff asserts that further

proceedings would be pointless because the ALJ found that

plaintiff’s mental impairments meet a listing with DAA, but

“there is no substantial evidence to support a finding that he

would not be disabled in the absence of DAA, or, alternatively,

that there is no evidence that his mental disorders would

improve to the point of non-disability in the absence of DAA.”

Doc. #20-1 at 4. The Court disagrees that the current record

provides definitive proof of disability absent DAA.

    The record reflects plaintiff’s many emergency department

visits and/or inpatient admissions for suicidal ideation. See

Tr. 35, Tr. 437, Tr. 531, Tr. 570, Tr. 708, Tr. 1123-34, Tr.

1185. At the time of each visit or admission, plaintiff was

intoxicated. See Tr. 437 (June 11, 2016, emergency department

record: “pt presents obviously intoxicated. Reports depressed

and wants to die.” (sic)); Tr. 531 (September 15, 2016,

emergency department record: “Chief complaint – Suicidal

Ideations[.] ... Admits to 1 pint EtOH, last drink 3 hours

ago.”); Tr. 570 (September 7, 2016, emergency department record:

“Per pt, he called girlfriend and said goodbye. Was planning on

hanging self with clothes line when PD arrived.        ... Admits to

EtOH.” (sic)); Tr. 651 (September 29, 2016, treatment record

noting that plaintiff “had suicidal ideation after binge

                                  15
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 16 of 20



drinking[.]”); Tr. 708 (March 28, 2017, emergency department

record: “Last drank 1 hr ago ... Patient brought himself to the

hospital tonight stating that he has been drinking the past

three weeks after being sober for 4 months, having suicidal

ideations with plans to hurt himself, stating he would try all

the things that failed him in the past.”); Tr. 1124 (November 4,

2017, emergency department record: “Patient presents to the

emergency department with complaints of increasing depression

and having some suicidal thoughts. ... He has been drinking

tonight, and has been feeling more depressed and having vague

suicidal thoughts.”); Tr. 1188 (March 20, 2018, emergency

department record: “Patient reports feeling suicidal, after he

saw a new psychiatrist today who would not prescribe benzos.

Patient is a history of overdosing on benzos. the patient went

home and took 45 15 mg mirtazapine as well as etoh.” (sic)); Tr.

35 (August 14, 2018, emergency department record: “Patient is a

46-year-old divorced Caucasian male with a history of major

depressive disorder and alcohol use disorder who presented to

the emergency department intoxicated and reporting suicidal

ideation.”).

    The record also reflects, however, two separate months-long

periods when plaintiff abstained from alcohol. See, e.g., Tr.

632 (January 20, 2017, treatment note: “[A]lcohol abuse in

remission since November 2016[.]”); Tr. 674 (February 10, 2017,

                                  16
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 17 of 20



consultative examination: “He quit [drinking] on October 31,

2016. He underwent detox treatment at Rushford. ... He reports

no relapses since that date.”); Tr. 736 (April 26, 2017,

Psychiatric Evaluation: “Patient reports to me now that he is

clean and sober after being discharged from the hospital [on

March 30, 2017], although he does admit to using on several

occasions marijuana.”); Tr. 850 (July 19, 2017, treatment note:

“He is sober since March 2017.”). Mental status examinations of

plaintiff during these periods generally reflect mild mental

impairments. See, e.g., Tr. 640, Tr. 645, Tr. 735-52, Tr. 762,

Tr. 768, Tr. 853, Tr. 884, Tr. 935. Plaintiff did not report

suicidal ideation during these periods of sobriety. See

generally id.

    Despite these largely normal mental status examinations

when sober, recent records suggest that plaintiff’s condition

could be worsening. For example, in March 2018, plaintiff stated

that “if [he] wasn’t stressed out [he] wouldn’t of been

suicidal.” Tr. 1190 (sic). Records from August 2018, which were

not available to the ALJ, also note that plaintiff’s suicidal

ideation was triggered by “being overwhelmed with chronic pain,

taking care of his elderly parents, and recent breakup, with the

on and off girlfriend.” Tr. 46; see also Tr. 30-48. Plaintiff

also reported in August 2018 that “he has been feeling suicidal

even when sober.” Tr. 35. The ALJ did not have the benefit of

                                  17
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 18 of 20



the August 2018 records when making his DAA materiality

determination, and therefore could not take into account the

possible deterioration in plaintiff’s condition separate from

plaintiff’s substance use disorders. Accordingly, review of

updated medical records could shed light on plaintiff’s

condition, and would “plainly help to assure the proper

disposition of the claim[]”.4 Butts, 388 F.3d at 385. Moreover,

given the errors claimed by plaintiff with respect to the

materiality determination, including that the ALJ failed to

properly weigh the medical opinion evidence, a remand for

further proceedings, as opposed to a remand for a calculation of

benefits, is the appropriate remedy.

     Finally, this case does not have a history of a prior

remand. “The ‘no purpose’ remand[] ... is grounded in equitable

considerations and is often deployed where prior administrative

proceedings and litigation have consumed an inordinate length of

time.” Munford v. Apfel, No. 97CV05270(HB), 1998 WL 684836, at

*2 (S.D.N.Y. Sept. 30, 1998). Such equitable considerations are

not present here. Contra de Luise v. Barnhart, No.

02CV02412(SJ), 2004 WL 502937, at *1 (E.D.N.Y. Mar. 9, 2004) (A




4 To be entitled to an award of SSI, a claimant must only
demonstrate that he or she became disabled at any time before
the ALJ’s decision. See 20 C.F.R. §§416.202, 416.203.
Accordingly, the ALJ shall accept additional evidence that post-
dates his August 20, 2018, decision.
                                  18
      Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 19 of 20



reversal and remand for calculation of benefits was “particularly

appropriate given that Plaintiff’s application ha[d] been

pending more than eight years and that a remand for further

evidentiary proceedings (and the possibility of further appeal)

could result in substantial, additional delay.”).

      Accordingly, for the reasons stated, the Court remands this

matter to the Commissioner for further administrative

proceedings. An Administrative Law Judge will conduct a new

hearing, at which he or she will accept new evidence, including

additional medical opinion evidence if necessary. The ALJ will

re-weigh the medical opinion evidence of record. The ALJ will

consider each of the errors claimed by plaintiff in his motion

to reverse and/or remand, including the materiality of his

substance use disorders. The ALJ will thereafter issue a new

decision.

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion to

Reverse the Decision of the Commissioner and/or to Remand to the

Commissioner [Doc. #20] is GRANTED, in part, to the extent

plaintiff seeks a remand for further administrative proceedings,

and defendant’s Motion for an Order Remanding the Decision of

the Commissioner [Doc. #21] is GRANTED, as set forth above.




                                    19
    Case 3:19-cv-01601-SALM Document 27 Filed 06/11/20 Page 20 of 20



    It is so ordered at New Haven, Connecticut, this 11th day of

June, 2020.

                                           /s/
                                 HON. SARAH A. L. MERRIAM
                                 UNITED STATES MAGISTRATE JUDGE




                                  20
